DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on October 29, 2021.
	Claims 1-20 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

	
Election/Restrictions
Claims 1-19 are directed to a method of inhibiting the growth of cancer cells comprising administering an allowable product1. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 202, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 16, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "A method to modulate the selectivity of a promiscuous kinase inhibitor the comprises a rotatable phenyl moiety comprising adding an atropisomerism rotational blocking moiety to the phenyl moiety of the inhibitor to form the atropisomer of claim 17, thereby increasing or decreasing the selectivity of the kinase inhibitor for specific kinases" in lines 1-5.  There is insufficient antecedent basis for this limitation in claim 17 on which claim 20 is dependent.  Claim 17 is directed to “A method of inhibiting the growth of cancer cells”, which 
	Note:	The rejection may be overcome by amending claim 20 to recite lines 3-4 as “… to form the atropisomer of Formula IA or an enantiomer or salt thereof: … …”, followed by incorporating ‘the structural Formula IA and the definitions of the variables’ from claim 17 (i.e., lines 4-9 of claim 17) into claim 20, and reciting claim 20 as an independent claim.

Allowable Subject Matter
Claims 1-19 are allowed.  The products of Formula I and Formula IA, recited in instantly claimed ‘method of inhibiting cancer cell growth’ were found to be allowable in the parent application, now U.S. Patent No. 10,550,124.  Accordingly, the instant claims are directed to using a nonobvious product and therefore, patentably distinct.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

January 16, 2022
	
	




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The products of Formula I and Formula IA were found allowable in the parent application, now U.S. Patent No. 10,550,124.
        
        2 Claim 20 is rejoined as the claim is amended to recite the allowable product of Formula IA recited in claim 17.